Citation Nr: 1045529	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for peripheral neuropathy of the right upper extremity, 
from date of claim, April 21, 2005 to July 7, 2009.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for peripheral neuropathy of the right upper extremity, 
from July 7, 2009, forward.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for peripheral neuropathy of the left upper extremity, 
from date of claim, April 21, 2005 to July 7, 2009.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for peripheral neuropathy of the left upper extremity, 
from July 7, 2009, forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to afford the 
Veteran a VA examination of his peripheral nerves.  That action 
completed, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper 
extremity is manifested by incomplete, moderate paralysis until 
July 7, 2009.

2.  From July 7, 2009, forward, the Veteran's peripheral 
neuropathy of the right upper extremity resulted in severe, 
incomplete paralysis.

3.  The Veteran's peripheral neuropathy of the left upper 
extremity is manifested by incomplete, moderate paralysis until 
July 7, 2009.

4.  From July 7, 2009, forward, the Veteran's peripheral 
neuropathy of the left upper extremity resulted in severe, 
incomplete paralysis.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent disabling, but 
no higher, for peripheral neuropathy of the right upper 
extremity, from date of claim, April 21, 2005 to July 7, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8612 
(2010).

2.  The criteria for an evaluation of 50 percent disabling, but 
no higher, for peripheral neuropathy of the right upper 
extremity, from July 7, 2009, forward, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8612 (2010).

3.  The criteria for an evaluation of 30 percent disabling, but 
no higher for peripheral neuropathy of the left upper extremity, 
from date of claim, April 21, 2005 to July 7, 2009, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8612 (2010).

4.  The criteria for an evaluation in excess of 40 percent 
disabling , but no higher, for peripheral neuropathy of the left 
upper extremity, from July 7, 2009, forward, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8612 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for peripheral neuropathy in 
the bilateral upper extremity in an October 2005 rating decision.  
Currently, the Veteran is assigned a 20 percent disability rating 
for upper extremity peripheral neuropathy, bilaterally, from date 
of claim, April 21, 2005 to July 7, 2009.  From July 7, 2009, 
forward, the Veteran is evaluated with a 40 percent disability 
rating for the right upper extremity peripheral neuropathy and a 
30 percent disability rating for the left upper extremity 
peripheral neuropathy.

As discussed in more detail below, the Veteran is rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8612, neuritis of lower 
radicular group.  This diagnostic code contemplates all intrinsic 
muscles of hand and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  The VA examiner 
from the July 2009 examination indicated that the specific nerves 
involved included neuritis of the median, ulnar, and radial 
nerves.  Hence, the Board concludes that Diagnostic Code 8612 is 
the most appropriate code upon which to evaluate the Veteran and 
provides the most favorable ratings with respect to the Veteran's 
disability severity.

Diagnostic Code 8612 provides that mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent on 
the minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  

Complete paralysis of the lower radicular group, with all 
intrinsic muscles of hand, and some or all of flexors of wrist 
and fingers, paralyzed (substantial loss of use of hand), is 
rated 70 percent disabling on the major side and 60 percent on 
the minor side.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124(a).

The words "slight," "moderate," and "severe", as used in the 
various diagnostic codes, are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to ensure that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination of his peripheral nerves 
in September 2005.  The examination report indicated that the 
Veteran had pain, tingling, numbness, and a burning sensation in 
his hands and forearms for one year.  The pain, tingling, and 
numbness started in the fingers, goes up the hands, up to the 
forearms to the elbow joint.  The examiner noted that the pain, 
tingling, and numbness were constant, "but the severity waxes 
and wanes during the course of the day."

At that time, the Veteran worked in construction management, 
which involved a lot of writing.  He uses his hands at work a 
lot, demonstrating plumbing and construction work.  In general, 
his daily activities were not restricted.

Upon physical examination, the September 2005 examiner indicated 
that sensation to pinprick, light touch, and vibration sense were 
decreased in the hands and forearms.  Reflexes in the upper 
extremities were decreased, bilaterally.  However, there was no 
muscle atrophy in the hands or the forearms, there was full 
strength in the hands and forearms bilaterally, and joint 
movements in the hands, wrist, and elbows moved completely in all 
ranges of motion without pain.

The Veteran submitted a letter from Dr. "B.F." in July 2005.  
In the letter, Dr. B.F. indicated that the Veteran was currently 
under his care.  He noted that the Veteran's diabetic neuropathy 
still exists and the condition has extended to his upper 
extremities.  While Dr. B.F. reported that the Veteran had use of 
both his upper extremities, he also indicated that the Veteran's 
"moderate severity of his neuropathy rendered him an incomplete 
paralysis in both of his upper and lower extremities."

Another letter is of record from Dr. "K.N.," which was 
submitted in July 2005.  Dr. K.N. indicated that the Veteran is a 
patient at the Michael Reese Hospital and "suffers from 
peripheral neuropathy based upon a clinical history of moderately 
severe paresthesis and dysesthesias in the upper and lower 
extremities (left greater than right)."

Based on the above and taking together the objective findings 
from the September 2005 examination, as well as the opinions of 
two private medical physicians, the Board finds that the 
Veteran's disability picture from his date of claim, April 21, 
2005 to July 7, 2009 more closely approximates a moderate 
disability of the bilateral upper extremity peripheral nerves.  

As such, a 40 percent disability rating and 30 percent disability 
rating for the Veteran's right and left upper extremity, 
respectively, but no higher, is warranted for this time period.  
There is no medical evidence during this period which would 
indicate a severe impairment of the bilateral upper extremity 
peripheral nerves.  Indeed, objective medical evidence showed 
that the Veteran maintained use of his upper extremities and had 
full strength and range of motion.

Pursuant to a Board remand in April 2009, the Veteran underwent 
another VA examination of his peripheral nerves in July 2009.  At 
that time, the Veteran reported that he had severe pain which he 
rated at a 9 or 10 out of a 10 point scale.  He indicated that 
the severe pain was continuous except when sleeping and is 
associated with numbness, severe tingling, heaviness in both 
hands in a stocking and glove type distribution, and with an 
intense burning sensation.

Upon physical examination, the examiner indicated that the 
Veteran had "moderately severe peripheral neuropathy of both 
hands using the Semmes,-Weinstein sensation using a 128 C tuning 
fork."  There was a profoundly abnormal two-point discrimination 
using calipers with two sharp points.  Light touch was moderately 
decreased and position sense was mildly decreased.  Strength of 
the upper extremities, bilaterally, was 4 out of 5.  

Of significance, the Veteran stated that "the pain is almost 
nonstop although he does have flare-ups where the intensity 
becomes even more severe.  These flare-ups occur daily and can 
last for several hours.  During these flare-ups, the Veteran has 
fatigue and functional loss with a modicum of weakness.

Based on the above subjective and objective findings upon VA 
examination, the Board finds that the Veteran's disability 
picture, from July 7, 2009, forward, more closely approximates 
severe impairment of the bilateral upper extremity peripheral 
nerves.  The Veteran's report of severe pain and the examiner's 
finding that the Veteran has "moderately severe" peripheral 
neuropathy of both his hands demonstrates an impairment that is 
severe in nature.  As such, a 50 percent disability rating and 40 
percent disability rating for the Veteran's right and left upper 
extremity peripheral neuropathy, respectively, is warranted.

There is no medical evidence of record to indicate that the 
Veteran had complete paralysis of his peripheral nerves at any 
time during the appeal period.  As such, a disability rating of 
70 percent and 60 percent for the major and minor extremity, 
respectively, is not warranted.

The Board has reviewed the Veteran's VA outpatient treatment 
reports of record.  There is no additional evidence relevant to 
the rating criteria or favorable to the Veteran's claim for 
higher disability evaluations.

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from peripheral neuropathy of the upper extremity, 
bilaterally.  There are no manifestations of the Veteran's 
bilateral upper extremity peripheral neuropathy that have not 
been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2005, March 
2006 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  As noted above, the 
Veteran was afforded a contemporaneous examination of his current 
disabilities to ascertain the severity of his upper extremity 
peripheral neuropathy.  

Importantly, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.

ORDER

Entitlement to an evaluation of 40 percent disabling, but no 
higher, for peripheral neuropathy of the right upper extremity, 
from date of claim, April 21, 2005 to July 7, 2009, is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

Entitlement to an evaluation of 50 percent disabling, but no 
higher, for peripheral neuropathy of the right upper extremity, 
from July 7, 2009, forward, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary benefits.

Entitlement to an evaluation of 30 percent disabling, but no 
higher, for peripheral neuropathy of the left upper extremity, 
from date of claim, April 21, 2005 to July 7, 2009, is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

Entitlement to an evaluation of 40 percent disabling, but no 
higher, for peripheral neuropathy of the left upper extremity, 
from July 7, 2009, forward, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


